ICJ_091_ApplicationGenocideConvention_BIH_SCG_1998-12-11_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA v. YUGOSLAVIA)

ORDER OF 11 DECEMBER 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

ORDONNANCE DU 11 DECEMBRE 1998
Official citation:

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Order of 11 December 1998,
I C.J. Reports 1998, p. 743

Mode officiel de citation:

Application de la convention pour la prévention et la répression
du crime de génocide, ordonnance du 11 décembre 1998,
CLS. Recueil 1998, p. 743

 

Sales number
ISSN 0074-4441 N° de vente: 7 1 6
ISBN 92-1-070785-0

 

 

 
743

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1998 1998
- 11 décembre
Rôle général
11 décembre 1998 n° 91

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(BOSNIE-HERZÉGOVINE c. YOUGOSLAVIE)

ORDONNANCE

Présents: M. SCHWEBEL, président; M. WEERAMANTRY, vice-président;
MM. Opa, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, M HIGGINS,
MM. PARRA-ARANGUREN,  KOOIMANS, REZEK, juges;
M. ARNALDEZ, greffier adjoint.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du Conseil,

Vu Particle 48 du Statut de la Cour et le paragraphe 3 de l’article 44 de
son Règlement,

Vu lordonnance du 17 décembre 1997, par laquelle la Cour a prescrit la
présentation d’une réplique de la Bosnie-Herzégovine et d’une duplique
de la Yougoslavie portant sur les demandes soumises par les deux Parties,
et, compte tenu des vues exprimées par celles-ci, a fixé, respectivement,
au 23 janvier 1998 et au 23 juillet 1998 les dates d’expiration des délais
pour le dépôt de la réplique et de la duplique,

Vu lordonnance du 22 janvier 1998, par laquelle le président de la
Cour a reporté au 23 avril 1998 la date d’expiration du délai pour le

4
APPLICATION DE CONVENTION GENOCIDE (ORD. 11 XII 98) 744

dépôt de la réplique de la Bosnie-Herzégovine et au 22 janvier 1999 la
date d’expiration du délai pour le dépôt de la duplique de la Yougoslavie,

Vu la réplique déposée par la Bosnie-Herzégovine dans le délai ainsi
prorogé;

Considérant que, par lettre datée du 27 novembre 1998 et parvenue au
Greffe le même jour par télécopie, l’agent de la Yougoslavie a prié la
Cour de reporter au 22 avril 1999 la date d’expiration du délai pour le
dépôt de la duplique de son gouvernement et a indiqué les raisons à
l’appui de cette demande; et considérant que le greffier adjoint, se réfé-
rant au paragraphe 3 de l’article 44 du Règlement, a immédiatement
transmis copie de cette lettre à l'agent de la Bosnie-Herzégovine;

Considérant que, par lettre datée du 9 décembre 1998 et parvenue au
Greffe le même jour par télécopie, l’agent adjoint de la Bosnie-Herzégo-
vine a fait savoir que la Bosnie-Herzégovine estimait, pour les raisons
exposées dans ladite lettre, que la Cour ne devait accorder aucune pro-
rogation de délai,

Reporte au 22 février 1999 la date d’expiration du délai pour le dépôt
de la duplique de la Yougoslavie;
Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le onze décembre mil neuf cent quatre-vingt-dix-huit, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Bosnie-
Herzégovine et au Gouvernement de la République fédérale de Yougo-
slavie.

Le président,
(Signé) Stephen M. SCHWEBEL.

Le greffier adjoint,
(Signé) Jean-Jacques ARNALDEZ.
